Order filed September 20, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________
                               NO. 14-16-00522-CV
                                   ____________

                RONALD DEWAYNE WHITFIELD, Appellant

                                         V.

                 FIRST SERVICE CREDIT UNION, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-45473

                                    ORDER

      The notice of appeal in this case was filed June 29, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before October 5, 2016. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM